DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 08/27/2020, 02/25/2021, 09/07/2021 and 02/28/2022 have been considered by the examiner.

Election/Restrictions

Applicant's election of Group l, a method of producing an operating fluid tank of plastic for a motor vehicle, Claims 1-13, in the reply filed on 03/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2c” has been used to designate both the first segment of the mold core and the third segment of the mold core.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 2, 8 and 9 are objected to because of the following informalities: 
Applicant has been advised to replace “a tool mold or a plastic molding machine” in lines 9-10 of claim 1, lines 9-10 of claim 2, lines 2-3 of claim 8, and line 3 of claim 9 to – the tool mold or the plastic molding machine --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 5 and 9, the phrase “preferably” would be considered as “for example” or “such as”. The phase "for example" or “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the functional element" in line 1. There is insufficient antecedent basis for this limitation in the claim.

The remaining dependent claims 3, 4, 6, 8 and 10-13 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claims 1 or 2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866) in view of Wan et al. (US 8,647,457).

With respect to claims 1, 3, 4, 8 and 9, Totsuka teaches a method of producing an operating fluid tank of plastic for a motor vehicle (“forming a fiber reinforced resin vessel 2”, Pa [0042] and “the vessel 2 may be configured to be mounted on a motor vehicle”, Pa [0043]) including the following steps:
providing a mold core (“mandrel 6”) produced from a mold core material (“The mandrel 6 is formed by molding a material containing pulp and a starch-based binder.”, Pa [0045]), wherein the mold core has at least one holding region (“a pair of fittings 7 and 8”, Pa [0044]), by way of which the mold core is held in a tool mold or in a plastic molding machine (“threading the positioning nuts 61 onto the respective shaft end parts 53 of the shaft 5 so as to clamp the mandrel 6 and the fittings 7 and 8 between the positioning nuts 61.”, Pa [0066]),
surrounding the mold core with a plastic, wherein at least one opening remains in the operating fluid tank in the at least one holding region, by way of which the mold core is held in a tool mold or a plastic molding machine (“The drive unit 3 then turns the mandrel structure 1 and winds a filament of reinforcing fibers impregnated with a thermosetting resin around the flanges 42 of the fittings 7 and 8 and the mandrel 6. As a result, a fiber reinforced resin vessel 2 is formed on the outer surfaces of the mandrel 6 and the fittings 7 and 8 as shown in FIG. 12.”, Pa [0070]), and
removing the mold core material from the operating fluid tank by way of the remaining opening (“water is injected into the interior of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 to dissolve the mandrel 6 with water. The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]),
wherein a structural element (the surface of the first tubular part 11 or the second tubular part 12) is arranged at a limited portion of the mold core, that is separate from the at least one holding region, and is held by the mold core while being surrounded with the plastic, wherein while being surrounded with the plastic an inner surface of the operating fluid tank is formed, to which a structural feature arranged on the structural element is inherently transferred while being surrounded with the plastic and wherein the structural element (“the first tubular part 11 or the second tubular part 12”) is removed from the operating fluid tank through the remaining opening after at least partial hardening of the plastic (“The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]).

Totsuka teaches a thermosetting resin is used to impregnate the reinforcing fibers (Pa [0042]), but is silent to a plastic melt.
In the same field of endeavor, a method of manufacturing rubber lined composite pressure vessels, Wan teaches that the method includes winding a filament with resin on the semi-product assembly comprising a removable sand mold, heating /curing the resin to make the composite pressure vessel (Co 2 li 6-12), further teaches that resin for soaking the filament is polyester which is known as a thermoplastic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Wan and substitute Wan’s polyester for Totsuka’s thermosetting resin for the purpose of forming a pressure vessel made of fiber reinforced polyester. Since Wan does not specifically teach any composition of the polyester resin for soaking the filament, one would have found it obvious to provide the polyester melt with filaments for the purpose of soaking the filaments with resin.

With respect to claim 2, Totsuka teaches a method of producing an operating fluid tank of plastic for a motor vehicle (“forming a fiber reinforced resin vessel 2”, Pa [0042] and “the vessel 2 may be configured to be mounted on a motor vehicle”, Pa [0043]) including the following steps:
providing a mold core (“mandrel 6”) produced from a mold core material (“The mandrel 6 is formed by molding a material containing pulp and a starch-based binder.”, Pa [0045]), wherein the mold core has at least one holding region (“a pair of fittings 7 and 8”, Pa [0044]), by way of which the mold core is held in a tool mold or in a plastic molding machine (“threading the positioning nuts 61 onto the respective shaft end parts 53 of the shaft 5 so as to clamp the mandrel 6 and the fittings 7 and 8 between the positioning nuts 61.”, Pa [0066]),
surrounding the mold core with a plastic, wherein at least one opening remains in the operating fluid tank in the at least one holding region, by way of which the mold core is held in a tool mold or a plastic molding machine (“The drive unit 3 then turns the mandrel structure 1 and winds a filament of reinforcing fibers impregnated with a thermosetting resin around the flanges 42 of the fittings 7 and 8 and the mandrel 6. As a result, a fiber reinforced resin vessel 2 is formed on the outer surfaces of the mandrel 6 and the fittings 7 and 8 as shown in FIG. 12.”, Pa [0070]), and
removing the mold core material from the operating fluid tank by way of the remaining opening (“water is injected into the interior of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 to dissolve the mandrel 6 with water. The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]),
wherein a stable-shape functional element (“The flange 42”, Figs. 3 and 9) is arranged at a limited portion of the mold core, that is separate from the at least one holding region, and is held by the mold core while being surrounded with the plastic, wherein while being surrounded with the plastic an inner surface of the operating fluid tank is formed, to which the functional element is connected while being surrounded with the plastic (“The flange 42 is provided with a plurality of radial projections 43 that protrude radially outward, and are snugly received the corresponding radial extension 32B of the receiving recess 32 so that the fitting 7, 8 is prevented from rotating around the axial line A relative to the mandrel 6.”, Pa [0057]) and wherein the functional element is held in material-bonded and/or positively locking relationship after hardening of the plastic and removal of the mold core material by the operating fluid tank in such a way that the functional element has access to the interior of the operating fluid tank (“the adhesion between the flanges and the reinforcing fiber filament and/or the resin matrix thereof can be maximized.”, Pa [0012]).

Totsuka teaches a thermosetting resin is used to impregnate the reinforcing fibers (Pa [0042]), but is silent to a plastic melt.
In the same field of endeavor, a method of manufacturing rubber lined composite pressure vessels, Wan teaches that the method includes winding a filament with resin on the semi-product assembly comprising a removable sand mold, heating /curing the resin to make the composite pressure vessel (Co 2 li 6-12), further teaches that resin for soaking the filament is polyester which is known as a thermoplastic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Wan and substitute Wan’s polyester for Totsuka’s thermosetting resin for the purpose of forming a pressure vessel made of fiber reinforced polyester. Since Wan does not specifically teach any composition of the polyester resin for soaking the filament, one would have found it obvious to provide the polyester melt with filaments for the purpose of soaking the filaments with resin.

With respect to claim 6, Totsuka as applied to claim 2 above further teaches that the functional element (“the flange 42”) includes a sealing element and/or a fixing element (“the adhesion between the flanges and the reinforcing fiber filament and/or the resin matrix thereof can be maximized.”, Pa [0012]).

With respect to claim 7, Totsuka as applied to claim 1 above further teaches that a functional element (“fittings 7 and 8”) is held in positively locking by the mold core while being surrounded with plastic melt (“The flange 42 is provided with a plurality of radial projections 43 that protrude radially outward, and are snugly received the corresponding radial extension 32B of the receiving recess 32 so that the fitting 7, 8 is prevented from rotating around the axial line A relative to the mandrel 6.”, Pa [0057]).

With respect to claim 10, Totsuka as applied to claim 1 above further teaches that the mold core (“the mandrel 6”) is composed of at least two segments (“11, 12, 13, 14”), wherein each two segments are connected together by way of connecting means (“the projecting pieces 28 are used for joining the adjoining tubular parts 11 and 12 to each other, and the locking projections 27 are used for joining each tubular part 11, 12 to the corresponding end part 13, 14.”, Pa [0054] and Fig. 2) and wherein the one or more connecting means after the core is surrounded with the plastic melt is or are removed from the operating fluid tank through the remaining opening (“The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]).

With respect to claims 11 and 12, Totsuka as applied to claim 1 above teaches that the mold core comprises pulp and a starch-based binder (Pa [0045]), but is silent to sand or foam balls.
Wan as applied in the combination regarding claim 1 above further teaches using a sand mold and after curing to make the composite pressure vessel, the sand mold embedded in the vessel is dissolved in water to remove it (Co 2 li 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Wan and substitute Wan’s sand material for Totsuka’s pulp and a starch-based binder for the purpose of forming removable mold core.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866) in view of Wan et al. (US 8,647,457) as applied to claim 2 above, and further in view of Jousse et al. (US 2003/0175457).

With respect to claim 5, the combination as applied to claim 2 above is silent to an electronic functional element. 
In the same field of endeavor, gas tank, Jousse teaches that the tank comprises a pressure sensor type connector 21 connected to a sensor 23 arranged on the inner surface of the tank (Pa [0061] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Jousse and provide a pressure sensor type connector 21 connected to a sensor 23 in the Totsuka’s fluid tank for the purpose of monitoring the pressure inside the tank.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866) in view of Wan et al. (US 8,647,457) as applied to claim 1 above, and further in view of Loukus et al. (US 2020/0018442).

With respect to claim 13, the combination as applied to claim 13 above does not specifically teach that the mold core is produced by means of a 3D printing process.
In the same field of endeavor, core structure in casting method, Loukus teaches that a preform is made using a three dimensional printing process in which salt, sand, and/or another suitable material is built up, and removed from a container after casting is complete (Pa [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Loukus and substitute the 3D printed preform made from salt or sand for Totsuka’s mandrel for the purpose of forming removable mandrel conforming to the inner shape of Totsuka’s fluid tank.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742